DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 06/18/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2, 3 and 10 rejected under 35 U.S.C. 112(b). 
Claim 2 recites the limitation "generate the token" in line 2. Claim 1 recites "a unique token " in line 10  and "a token" in line 13. There is insufficient antecedent basis for this limitation in the claim. The dependent claim 3 inherits the deficiency of the claim 2 upon which ultimate claim and is rejected as well.
Claim 10 recites the limitation "a transfer of the token" in line 2. Claim 1 recites "a unique token " in line 10  and "a token" in line 13. There is insufficient antecedent basis for this limitation in the claim. 
If "a token" in line 13 in claim 1 is referring the earlier instance, the examiner suggests changing the limitation "the token".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 12-15  and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mortimore, JR. et al. (US 20140344435 A1 hereinafter “Mortimore”) in view of Raduchel et al. (US 20170161439 A1 hereinafter “Raduchel”).
Regarding independent claim 1, Mortimore discloses a user device (Fig. 7B, 12), comprising: 
a communications interface (Fig. 7B, 12D; [0085] Output system 12D such as interfaces to networks) configured to enable communications with service providers, the service providers providing trial period services comprising a trial period of a defined type ([0054] FIG. 4 shows examples of trials onboarding according to some implementations. In FIG. 4, user systems 405 a-c may each request a generation of trial instances 420 a-c, respectively. That is, trial instance 420 a is associated with user system 405 a and provides template B as the trial instance); 
a memory (Fig. 7B, 12B) comprising an app that provides exclusive control of access to data of a user stored therein ([0081-0082] each user system 12 and all of its components are operator configurable using applications, such as a browser, including computer code run using a central processing unit such as an Intel Pentium® processor or the like); and 
one or more processors (Fig. 7B, 12A) configured by the app to ([0082] each user system 12 and all of its components are operator configurable using applications, such as a browser, including computer code run using a central processing unit such as an Intel Pentium® processor or the like): 
cause a request for service indication to be provided to a distributed ledger associated with the service providers, the distributed ledger comprising a set of rules pertaining to the trial period services, the request comprising a unique token ([0054] user systems 405 a-c may each request a generation of trial instances 420 a-c [“unique token”, See, in para. 0063-0064, ISV including a unique identifier], respectively. That is, trial instance 420 a is associated with user system 405 a and provides template B as the trial instance; [0060] Accordingly, in the log managed by management module 310, the status of each request from user systems 405 a-405 c may be indicated in the log (e.g., log 130) [“distributed ledger”, See, in para. 0045-0046, such as 110a and 110b]).
Mortimore may not explicitly teach, but Raduchel, which is a same field of endeavor, discloses the user device, wherein based on acceptance of the request, anonymously interact with the trial period services, an interaction with each trial period service accompanied with a transfer of a token ([0058] The user electronic device 130 accesses an authentication token (204); [0065] The storage system 140 authenticates the first request based on the authentication token (214); [0102] the patient may consent and participate in a medical study including, for example, a clinical trial for a drug, a medical device, or other healthcare products. By consent, the patient may submit medical data during the trial period so that the manufacturer may coalesce the data from a trial population and report to regulatory agencies. The data submission generally may be anonymous) and based on compliance at each of a plurality of monitored time instances of a set of rules during each of the trial period services, each interaction with the trial period services occurring while retaining exclusive storage of the data of the user in the memory, each of the trial period services associated with a respective one of the service providers ([0327-0334] FIG. 17 is a flow chart of a process 1700 for accessing an electronic medical record using block chain technology. The user electronic device 130 sends a request message to record storage system 140 in order to request an electronic medical record (1720). The record storage system 140 can then send the electronic medical record to user electronic device 130 (1750). In an exemplary embodiment, record storage system 140 sends the electronic medical record as an electronic file. The user electronic device 130 can then receive and validate the electronic medical record (1760); [0215] a mobile device 130 associated with a user 120 is configured to capture data related to their interaction with their healthcare network. A user's healthcare network can include but is not limited to their healthcare providers, insurance payers, caregivers, and family. Healthcare providers can include, but are not limited to, hospitals, primary care, specialist care, chronic care, lab testing, dentists, and pharmacies).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Mortimore with the teachings of Raduchel to anonymously interact with the trial period services, an interaction with each trial period service accompanied with a transfer of a token based on acceptance of the request and each interaction with the trial period services occurring while retaining exclusive storage of the data of the user in the memory, each of the trial period services associated with a respective one of the service providers based on compliance at each of a plurality of monitored time instances of a set of rules during each of the trial period services. One of ordinary skill in the art would have been motivated to make this modification because an application program on user electronic device [or the app] may be configured to submit the electronic medical record of the user anonymously (para. 0146). In other words, the data may not include information identifying the particular patient. But the data may include information revealing certain characteristic of the patient (e.g., gender and age range) (para. 0102). In addition, block chain technology enables electronic transactions in many forms to be processed in a distributed architecture. Therefore, all of this processing does not require a central point of trust, but instead is distributed based on a standard (para. 0324).

Regarding claim 2, the combination of Mortimore and Raduchel discloses the user device of claim 1, wherein the one or more processors are configured by the app to generate the token based on a combination of characteristics of the user device and a unique self-sovereign identity ([Raduchel: 0058-0059] the user electronic device 130 accesses a hardware specific machine token stored in electronic storage associated with the electronic user device 130.  The authentication token may include or enable determination of other types of authentication information such as authentication credentials (e.g., a user name and password), cookies, encrypted keys, or other types of authentication information. The authentication credentials may be combined with a hardware specific machine token such that requests for electronic medical records associated with the user 120 may be denied unless the requests are received from the physical user electronic device 130 associated with the user 120 and include valid authentication credentials of the user 120 and/or a medical service provide).

Regarding claim 3, the combination of Mortimore and Raduchel discloses the user device of claim 2, wherein the one or more processors are configured by the app to configure the token in a cryptographic format and provide the request as a transaction acceptable to the distributed ledger ([Raduchel: 0011] the block chain system receives the transaction data, validates the transaction data, and adds a block to a chain indicating the transmission of the at least one of the alert, the electronic medical record of the patient, or the recommendation; [0060] The credential token may be issued to a particular approved or certified medical service provider encrypted using a public key of the particular approved or certified medical service provider so that only the particular approved or certified medical service provider may decrypt the encrypted credential).

Regarding claim 4, the combination of Mortimore and Raduchel discloses the user device of claim 1, wherein the set of rules correspond to smart contract logic at the distributed ledger ([Raduchel: 0293] Such rules can also apply to other Healthcare Identity Graph data and actions, and in any combination or sequence. Another term for these rules is smart contracts).

Regarding claim 5, the combination of Mortimore and Raduchel discloses the user device of claim 1, wherein the set of rules correspond to a trial duration offer for each of the service providers ([Mortimore: 0022] Each trial may be a “trial organization” of the product within the operating environment provided by the other corporation (i.e., the corporation's operating environment that the ISV is building upon); [0043] different instances of templates may be valid for different periods of time. For example, each trial may be active for a particular time. If a trial is generated (i.e., an instance of a template is generated) and the template indicates that the instance is to be active for one month, then the instance in trial organization instances 120 may be accessible by user system 110 a for one month).

Regarding claim 6, the combination of Mortimore and Raduchel discloses the user device of claim 1, wherein the one or more processors are configured by the app to retrieve and store in the memory health data from one or more health data sources ([Raduchel: 0075] The user electronic device 130 receives the electronic medical records from the storage system 140 and the storage system 150 (228). For example, the user electronic device 130 receives the electronic medical records from the storage system 140 and the storage system 150 in electronic communications sent over the network 110).

Regarding claim 7, the combination of Mortimore and Raduchel discloses the user device of claim 1, wherein the one or more processors are further configured to receive any one or a combination of incentives associated with the trial period services ([Raduchel: 0299] In an exemplary embodiment, companies or other stakeholders, can use gamification to provide incentives to users. The user 120 has an incentive to record Healthcare Identity Graph data and electronic medical record data so they can generate more points than other users. The users with the most points may be offered prizes or other types of incentives).

Regarding claim 9, the combination of Mortimore and Raduchel discloses the user device of claim 1, further comprising a user interface, wherein the one or more processors are configured by the app to receive an indication from logic associated with the distributed ledger when each trial period service is completed ([Mortimore: 0056] For example, a drop-down box in a form may allow a user to indicate which of templates A, B, or C to use for the trial instance. generating the trial instances may take a certain amount of time; [0060] Accordingly, in the log managed by management module 310, the status of each request from user systems 405 a-405 c may be indicated in the log (e.g., log 130 [“distributed ledger”, See, in para. 0045-0046, such as 110a and 110b]). As an example, each request may be indicated as in progress, complete, or unsuccessful; [Raduchel: 0327-0334] FIG. 17 is a flow chart of a process 1700 for accessing an electronic medical record using block chain technology. The user electronic device 130 can then receive and validate the electronic medical record (1760)).

Regarding claim 12, the combination of Mortimore and Raduchel discloses the user device of claim 1, wherein the one or more processors are configured by the app to switch among the plural trial period services before completing a prescribed trial period duration for each trial period service as long as a total duration prescribed for each of the trial period services has been met ([Mortimore: 0056] For example, a drop-down box in a form may allow a user to indicate which of templates A, B, or C to use for the trial instance. Based on the load of the system, generating the trial instances may take a certain amount of time).

Regarding claim 13, the combination of Mortimore and Raduchel discloses the user device of claim 1, wherein the trial period services collectively correspond to a trial period for a personal health record service ([Raduchel: 0102] the patient may consent and participate in a medical study including, for example, a clinical trial for a drug, a medical device, or other healthcare products. By consent, the patient may submit medical data during the trial period so that the manufacturer may coalesce the data from a trial population (sometimes including a control population) and report to regulatory agencies).

Regarding independent claim 14, Mortimore discloses a system, comprising:
plural service providers, each configured to provide a trial period service collectively comprising a trial period of a defined type ([0054] user systems 405 a-c may each request a generation of trial instances 420 a-c, respectively); and 
a computing device comprising a distributed ledger communicatively coupled to the plural service providers, wherein the distributed ledger comprises a set of rules, the distributed ledger configured to ([0054] user systems 405 a-c may each request a generation of trial instances 420 a-c, respectively. That is, trial instance 420 a is associated with user system 405 a and provides template B as the trial instance; [0060] Accordingly, in the log managed by management module 310, the status of each request from user systems 405 a-405 c may be indicated in the log (e.g., log 130) [“distributed ledger”, See, in para. 0045-0046, such as 110a and 110b]): 
transfer the token to a first service provider of the plural service providers and then subsequent service providers of the plural service providers based on, respectively, acceptance of the transaction and user interaction with the respective trial period services after the transaction ([0054] user systems 405 a-c may each request a generation of trial instances 420 a-c [“unique token”, See, in para. 0063-0064, ISV including a unique identifier], respectively. That is, trial instance 420 a is associated with user system 405 a and provides template B as the trial instance; [0060-0061] Accordingly, in the log managed by management module 310, the status of each request from user systems 405 a-405 c may be indicated in the log (e.g., log 130) [“distributed ledger”, See, in para. 0045-0046, such as 110a and 110b]. The generation of the trial instances may be based on a first in, first out (FIFO) wherein the trial instances are generated based on the order the requests are received), wherein the distributed ledger enforces compliance with, for each trial period service of a respective one of the plural service providers in possession of the token, a trial period service duration established according to the set of rules while maintaining anonymity of the user ([0054-0055]user systems 405 a-c may each request a generation of trial instances 420 a-c, respectively. Accordingly, different access channels may include different periods of time wherein they are active and, therefore, to be used as trials of the ISV's product; [0062] the ISV may want its customers to be able to sign up for a trial without a login or signup screen [analogous to “anonymity of the user ” based on para. 0042 of the current application such as “without sharing their identity”] for the corporation providing the operating environment that the ISV's product is built upon. For example, the bank may allow its customers to use the smartphone application to generate a new trial of the product without requiring a login and/or signup process provided by the corporation providing the operating environment).
Mortimore may not explicitly teach, but Raduchel, which is a same field of endeavor, discloses the system, wherein receive a transaction from a user device, the transaction providing an indication of an anonymous user associated with the user device of participating in the trial period, the transaction comprising a token uniquely associated with the user device ([0058] The user electronic device 130 accesses an authentication token (204). For example, the user electronic device 130 accesses a hardware specific machine token stored in electronic storage associated with the electronic user device 130. In this example, the hardware specific machine token may be configured to enable a storage system (e.g., storage systems 140 and 150) to identify and authenticate the electronic device making a request for electronic medical records; [0065] The storage system 140 authenticates the first request based on the authentication token (214); [0102] the patient may consent and participate in a medical study including, for example, a clinical trial for a drug, a medical device, or other healthcare products. By consent, the patient may submit medical data during the trial period so that the manufacturer may coalesce the data from a trial population and report to regulatory agencies. The data submission generally may be anonymous).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Mortimore with the teachings of Raduchel to receive a transaction from a user device, the transaction providing an indication of an anonymous user associated with the user device of participating in the trial period, the transaction comprising a token uniquely associated with the user device. One of ordinary skill in the art would have been motivated to make this modification because an application program on user electronic device [or the app] may be configured to submit the electronic medical record of the user anonymously (para. 0146). In other words, the data may not include information identifying the particular patient. But the data may include information revealing certain characteristic of the patient (e.g., gender and age range) (para. 0102).

Regarding claim 15, the combination of Mortimore and Raduchel discloses the system of claim 14, wherein the distributed ledger is further configured to record a receipt of the transaction using a time stamp ([Raduchel: 0011] the block chain system receives the transaction data, validates the transaction data, and adds a block to a chain indicating the transmission of the at least one of the alert, the electronic medical record of the patient, or the recommendation; [0284] A user-recorded electronic medical record can be associated with the healthcare provider's electronic medical record so they can be linked and thus viewed together. Such an electronic medical record association can include timestamp and location data).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Mortimore with the teachings of Raduchel to include distributed ledger that is further configured to record a receipt of the transaction using a time stamp. One of ordinary skill in the art would have been motivated to make this modification because the time stamp may be used to provide assurance of timeliness since it provides proof of time and long-term validity. In addition, block chain technology enables electronic transactions in many forms to be processed in a distributed architecture. Therefore, all of this processing does not require a central point of trust, but instead is distributed based on a standard (para. 0324).

Regarding claim 17, the combination of Mortimore and Raduchel discloses the system of claim 14, further comprising a third party device comprising an oracle, wherein the oracle is configured to perform one or any combination of the following ([Mortimore: 0085] The tenant data and the system data may be stored in various databases, such as one or more Oracle databases): 
dynamically change selection of the plural service providers based on interactions of the user during the trial period with at least one of the service providers ([Mortimore: 0088] three consecutive requests from the same user could hit three different application servers 50, and three requests from different users could hit the same application server 50. In this manner, by way of example, system 16 is multi-tenant, wherein system 16 handles storage of, and access to, different objects, data and applications across disparate users and organizations); 
optimize a number of trial period services based on a goal of the user; and iteratively interact with the user to determine user preferences ([Mortimore: 0043] different instances of templates may be valid for different periods of time. For example, each trial may be active for a particular time. If a trial is generated (i.e., an instance of a template is generated) and the template indicates that the instance is to be active for one month, then the instance in trial organization instances 120 may be accessible by user system 110 a for one month).

Regarding claim 18, the combination of Mortimore and Raduchel discloses the system of claim 14, further comprising a secure storage configured to securely store data of the user and prevent access by any of the plural service providers at least during each trial period service ([Mortimore: 0083] system 16 provides security mechanisms to keep each tenant's data separate unless the data is shared).

Regarding claim 19, the combination of Mortimore and Raduchel discloses the system of claim 14, wherein the distributed ledger is configured to communicate an indication to the user device when a trial period service for one of the plural service providers is over ([Mortimore: 0060] Accordingly, in the log managed by management module 310, the status of each request from user systems 405 a-405 c may be indicated in the log (e.g., log 130 [“distributed ledger”, See, in para. 0045-0046, such as 110a and 110b]). As an example, each request may be indicated as in progress, complete, or unsuccessful), the distributed ledger further configured to automatically transfer the token to a subsequent service provider among the plural service providers to provide a next trial period service associated with the subsequent service provider ([Raduchel: 0007] the recipient electronic device is a recipient electronic device of a healthcare provider, a stakeholder, a social network, a peer-to-peer network, or a block chain system; [0060] The credential token may be issued to a particular approved or certified medical service provider encrypted using a public key of the particular approved or certified medical service provider so that only the particular approved or certified medical service provider may decrypt the encrypted credential).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Mortimore with the teachings of Raduchel to include distributed ledger that further configured to automatically transfer the token to a subsequent service provider among the plural service providers to provide a next trial period service associated with the subsequent service provider. One of ordinary skill in the art would have been motivated to make this modification because the issued credential may be revoked by the user during a re-configuration of the list of approved or certified medical service providers. An approved medical service provider providing emergency care to the user 120 may be able to quickly access electronic medical records for the user 120 (para. 0060). In addition, block chain technology enables electronic transactions in many forms to be processed in a distributed architecture. Therefore, all of this processing does not require a central point of trust, but instead is distributed based on a standard (para. 0324).

Regarding claim 20, the combination of Mortimore and Raduchel discloses the system of claim 14, further comprising a data structure that stores user data upon termination of the trial period according to compliance with the set of rules and subscription by the user with a service of the defined type provided by one of the plural service providers, wherein responsive to a user request to switch to another one of the service providers ([Mortimore: 0055-0056] template B may provide a trial instance to be active for 30 days while template C may provide a trial instance to be active for 45 days. Accordingly, different access channels may include different periods of time wherein they are active and, therefore, to be used as trials of the ISV's product. The particular template may be selected by user systems 405 a-405 c based on a selection by a user. For example, a drop-down box in a form may allow a user to indicate which of templates A, B, or C to use for the trial instance), the distributed ledger is further configured to determine whether the same or a different data structure is used and determine a state of data sharing based on user input ([Raduchel: 0335-0336] The user electronic device 130 can then broadcast the share transaction to block chain system 1610 (1770). Block chain system 1610 receives the share transaction, validates the transaction, and then posts the transaction into a new block of transactions (1780)).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Mortimore with the teachings of Raduchel to include distributed ledger that is further configured to determine whether the same or a different data structure is used and determine a state of data sharing based on user input. One of ordinary skill in the art would have been motivated to make this modification because block chain technology enables electronic transactions in many forms to be processed in a distributed architecture. Therefore, all of this processing does not require a central point of trust, but instead is distributed based on a standard (para. 0324).


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mortimore, JR. et al. (US 20140344435 A1 hereinafter “Mortimore”) in view of Raduchel et al. (US 20170161439 A1 hereinafter “Raduchel”) as applied in claim 1, further in view of Boyd et al. (US 7424617 B2 hereinafter “Boyd”).
Regarding claim 8, the combination of Mortimore and Raduchel may not explicitly teach, but Boyd, which is a same field of endeavor, discloses the user device of claim 7, wherein the one or more processors are configured to receive the one or combination of incentives at one or more instances of time, the one or more instances of time including before the interaction, during the interaction, and after the interaction (col. 58, ln. 34-41,  The account shows the user's name, number of incentive points earned, number of incentive points spent (if any) within any specified time period, the last N (e.g., N=5) transactions regardless of whether points or cash was used, the last N transactions where points were used, dates of the last N bottle caps submitted and verified, items purchased, delivery information, dates of purchase, and any outstanding coupons).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Mortimore and Raduchel with the teachings of Boyd to receive any one or a combination of incentives associated with the trial period services. One of ordinary skill in the art would have been motivated to make this modification because a user account may be set up in the database so that if particular payment units (e.g., incentive points, cash) are used during the bidding process, appropriate checks [or the user device] can be made to ensure that he either has enough payment units in his account or is otherwise credit worthy if his bid exceeds his account balance (col. 23, ln. 24-30).


Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mortimore, JR. et al. (US 20140344435 A1 hereinafter “Mortimore”) in view of Raduchel et al. (US 20170161439 A1 hereinafter “Raduchel”) as applied in claim 1, further view of Raleigh et al. (US 20130132854 A1 “Raleigh”).
Regarding claim 10, the combination of Mortimore and Raduchel may not explicitly teach, but Raleigh, which is a same field of endeavor, discloses the user device of claim 1, wherein the one or more processors are configured by the app to prevent a transfer of the token and interactions when the trial period services is terminated ([0886] The Sign-Up Request Processor generates a one-time token, associates it with the master subscriber (e.g., device credential, user credential, account credential, etc.), stores the token and the credential in the database (labeled DB) and then delivers the token to the master subscriber (via the Device Agent)).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Mortimore and Raduchel with the teachings of Raleigh to include one or more processors are configured by the app to prevent a transfer of the token and interactions when the trial period services is terminated. One of ordinary skill in the art would have been motivated to make this modification because it may be valid for only one transaction. This means that a potential intruder who manages to record an OTP that was already used to log into a service or to conduct a transaction will not be able to abuse it, since it will be no longer valid.

Regarding claim 11, the combination of Mortimore and Raduchel may not explicitly teach, but Raleigh, which is a same field of endeavor, discloses the user device of claim 1, wherein the one or more processors are further configured by the app to communicate a first subscription to one of the service providers after completion of the trial period services and a second subscription with another of the service providers after interacting with the one of the service providers according to the first subscription ([0388] an offer for subscription to a service plan is presented through the user interface directly to the user of the mobile wireless communication device. In some embodiments, notification messages, e.g., “try this app,” are presented to highlight an available service plan to the user of the mobile wireless communication device; [0432] multiple "sandbox" interfaces are available for different types of service provider and/or third parties), the one or more processors further configured by the app to control sharing of the user data between the one of the service providers and the another of the service providers ([0483]  the capabilities of the service, the manner in which the user is notified regarding service usage or service cost, the level of sensitive user information that is shared with the network or service provider entity, and the manner in which certain service usage activities may or may not be throttled, accelerated, blocked, enabled and/or otherwise controlled).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Mortimore and Raduchel with the teachings of Raleigh to include one or more processors which are configured by the app communicate a first subscription to one of the service providers after completion of the trial period services and a second subscription with another of the service providers after interacting with the one of the service providers according to the first subscription, the one or more processors further configured by the app to control sharing of the user data between the one of the service providers and the another of the service providers. One of ordinary skill in the art would have been motivated to make this modification because it may provide service control to beneficially optimize user cost versus service capabilities or capacities in a manner that facilitates an optimized user experience and does not violate network neutrality goals, regulations and/or requirements (para. 0483).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mortimore, JR. et al. (US 20140344435 A1 hereinafter “Mortimore”) in view of Raduchel et al. (US 20170161439 A1 hereinafter “Raduchel”) as applied in claim 14, further in view of Padmanabhan (US 20190236598 A1).
Regarding claim 16, the combination of Mortimore and Raduchel may not explicitly teach, but Padmanabhan, which is a same field of endeavor, discloses the system of claim 14, further comprising 
a third party device comprising an oracle, wherein the oracle configures the set of rules based on one or more parameters, the oracle matching requirements of the user to requirements of the plural service providers in the set of rules, wherein the set of rules comprise a smart contract ([0267] writing the smartcontract to the blockchain requires storing metadata defining the smartcontract in the blockchain as supported by the particular blockchain protocol; [0479] The tenant data and the system data may be stored in various databases, such as one or more Oracle™ databases).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Mortimore and Raduchel with the teachings of Padmanabhan to include a third party device comprising an oracle, wherein the oracle configures the set of rules based on one or more parameters, the oracle matching requirements of the user to requirements of the plural service providers in the set of rules, wherein the set of rules comprise a smart contract. One of ordinary skill in the art would have been motivated to make this modification because a smart flow visual designer allow implementation of smart contracts with greater ease because blockchain utilizes a distributed ledger, creation and execution of smart contracts can be technically complex, especially for novice users (para. 0252).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached 9:00 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498